Taliaeerro, J.
This is a proceeding by mandamus taken against tho Board of Liquidators, known as the Funding Board, to compel them to fund bonds issued to the North Louisiana and Texas Bailroad by the State under authority of act No. 108 of 1868, approved September 26, .1868. Tho relators aver that they hold these bonds to the amount of $110,000. The Funding Board declined taking action on the application of the relators to fund these bonds, on the ground that by the provisions .of the supplemental funding act passed at the extra session of 1875 (act No. 11 of the extra session) the Board of Liquidators were prohibited from funding these bonds until their validity should be established by a final judicial decree. The judge a quo issued an alternative Writ *122of mandamus, to which the Attorney General, on the part of the Funding Board, responded by general denial and the averment that the act No. 108 of 1868 is in violation of article 114 of the constitution, and call® for strict proof of the relators’ allegations. Ho prays that the mandamus he refused, and the writ dismissed at relators’ costs. Judgment was rendered making the writ perpetual, and ordering the Board of Liquidators to receive and fund the relators’ bonds in conformity with, law. On the part of the Funding Board the Attorney General prosecutes this appeal.
In the case of the State of Louisiana vs. the North Louisiana and Texas Railroad Company, 25 An. p. 65, this court held that “the State Mias, by making the act No. 108 of 1868 the basis of its suit, recognized and affirmed its constitutionality in regard to the adequate ways and means provided for the payment of the current interest and the principal of the bonds.” By this decision also wo held the act No. 07 of 1872 was not unconstitutional. We think the decision in that case disposes of the one before us. In that case the State, having made the act No. 108 of 1868 the basis of its action, affirmed its-validity, and can not now question it. Sec the case of the State vs. Richard Taylor, recently decided.
It is therefore ordered that the Judgment appealed from bo affirmed with costs.